SUMMARY ORDER
The parties cross-appeal from various orders and a judgment of the United States District Court for the Southern District of New York. We assume the parties’ familiarity with the facts and procedural history of this case, and the issues presented for review.
We conclude that we lack jurisdiction over this appeal. Our appellate jurisdiction is ordinarily limited to review of “final decisions.” 28 U.S.C. § 1291. “A ‘final decision’ generally is one which ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.” Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945). A judgment is not final when the amount of damages and other quantifiable relief is still genuinely in dispute. See Cooper v. Salomon Bros. Inc., 1 F.3d 82, 84-85 (2d Cir.1993), cert. denied, 510 U.S. 1063, 114 S.Ct. 737, 126 L.Ed.2d 700 (1994). “ ‘[Ojnly when nothing save ministerial tasks relating to computation of damages remains can a mere determination of liability be construed as a “final decision.” ’ ” Arp Films, Inc. v. Marvel Entm’t Group, Inc., 905 F.2d 687, 689 (2d Cir.1990) (per curiam) (quoting Caradelis v. Refineria Pan., S.A., 384 F.2d 589, 591 (5th Cir.1967)).
The computation of monetary relief in this action has not been completed. The district court ordered the defendants to do so at least twice, but the docket reflects the case was closed and judgment entered before any such calculation was filed. Because the outstanding computation is non-ministerial — it must take into account, inter alia, the differing pension credits accrued by each of the class members — the judgment on appeal is not final.
The appeal is therefore dismissed. In the event a final judgment is entered, including sufficient determinations of the monetary relief, and the proper filing of a timely notice of appeal, the Clerk’s office shall set a briefing schedule, should additional briefing be ordered by the Court, and refer the appeal to this panel for disposition. No oral argument will be held absent further order of the Court.
For the foregoing reasons, the appeal is hereby DISMISSED.